Orders reversed upon the law and the facts, without costs, and motion granted, without costs. Service upon the defendant was not in conformity with the provisions of section 52 of the Vehicle and Traffic Law,† which provides that notice of service upon *781the Secretary of State and a copy of the summons therewith be sent by registered mail by plaintiff to the defendant, and that the defendant’s return receipt, the plaintiff’s affidavit of compliance and a copy of the summons and complaint be filed with the clerk of the court, since no such receipt was signed by the defendant and, therefore, not returned. (Hess v. Pawloski, 274 U. S. 352.) The papers were refused by the defendant. Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur.

 Since amd. by Laws of 1930, chap. 57.— [Rep.